DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 36-66 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-22 of U.S. Patent No. 11,416,695 (hereinafter ‘695). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention recites similar and a broader subject matter as the ‘695 patent.  For instance, in claim 56 of the instant application and in claim 11 of the patent, the applicant claims:

Instant Application
Claim 56:
An method of directing objects to any of a plurality of destination locations, said method comprising: evaluating at least one characteristic of an object including: passing the object over a conveyor section and a perturbation roller with an upper surface with a rotational velocity that is higher than a velocity of the conveyor section, and obtaining perception data regarding an evaluated characteristic of an object while passing over the perturbation roller; and
Routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to a selected one of the plurality of destination locations.
Patent No. 11,416,695
Claim 11:
A method of distributing induction of objects to an object processing system including a plurality of object processing stations, said method comprising: transporting an object along a conveyor section that comprises a plurality of transport rollers and a perturbation roller mounted to a sensor, the perturbation roller being configured to rotate faster than the plurality of transport rollers; determining at least one characteristic of the object using the sensor as the object travels over the perturbation roller; and 
routing the object in one of a plurality of directions responsive to the at least one characteristic of the object, at least one of the plurality of directions leading to a selected one of a plurality of object processing stations.


	Thus, in respect to above, it would have been obvious to an artisan at the time the invention was made to use the teachings of claims 11-22 of patent ‘695 as a general teachings for a method of directing objects to a plurality of destination location, to perform the same function as claimed in the present invention.  The instant claims obviously encompass the claimed invention of patent ‘695 and differ only in terminology and phrasing.  The extent that the instant claims are broader and therefore generic to claimed invention of ‘695 [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimed, if a species claim has been previously claimed in a co-pending application.

Allowable Subject Matter
Claims 26-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 26:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an object processing system for directing objects to any of a plurality of destination locations, said object processing system comprising each of the following limitations:
evaluation means for evaluating at least one characteristic of an object, wherein the evaluation means includes: a conveyor section that includes a conveyor portion and at least one perturbation roller with an upper surface that is higher than a height of the conveyor portion, and a perception system that is directed toward the perturbation roller, said perception system providing an evaluated characteristic regarding an object while passing over the perturbation roller; and routing means for routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to a selected one of the plurality of destination locations.
Regarding independent claim 46:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an object processing system for directing objects to any of a plurality of destination locations, said object processing system comprising each of the following limitations:
evaluation means for evaluating at least one characteristic of an object, wherein the evaluation means includes: a conveyor section that includes a conveyor portion and at least one perturbation roller with an upper surface with a rotational velocity that is higher than a velocity of the conveyor portion, and a perception system that is directed toward the perturbation roller, said perception system providing an evaluated characteristic regarding an object while passing over the perturbation roller; and routing means for routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to a selected one of the plurality of destination locations.
Claims 27-45 and 47-55 depend from claims 26 and 46, respectively, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MATRIN et al, US 5,806,661, teaches a sensor for detecting lightweight objects on a conveyor, comprising a conveyor section that includes a conveyor portion and at least one sensor roller (6) with an upper surface that is higher than a height of the conveyor portion, wherein the sensor roller is configured to detect the presence of lightweight objects being conveyed over the roller (abstract; figures 1-5). 
MAXTED et al, US 3,983,988, teaches a conveyor divertor comprising a conveyor section including a conveyor portion and at least one roller (23) with an upper surface that can be raised from an inoperable position to an operable position higher than a height of the conveyor portion, and a detector (19) for detecting indicia (15’) on an object (column 2, lines 33-64; figures 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876